DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2020, 11/16/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Foreign Priority (FP 2-26)
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

 This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a beam selection unit”, “a sending unit”, “a control information receiving unit” in claim 10 and “am indication information receiving unit”, “a control information sending unit”, in Claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “a beam selection unit”, “a sending unit”, “a control information receiving unit” in claim 10 and “an indication information receiving unit”, “a control information sending unit” in Claim 11  invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim and there no association between the structure and the function can be found in the specification. Therefore, the claims 10 an11 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13, 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one 
Proposed amendments to claim 13 as follows:
A non-transitory computer-readable storage medium, which is configured to store a computer program, wherein the computer program, when executed by a processor, implements processing of the method of claim 1.
Proposed amendments to claim 14 as follows:
A non-transitory computer-readable storage medium, which is configured to store a computer program, wherein the computer program, when executed by a processor, implements processing of the method of claim 7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 7, 8, 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 20210084507, henceforth “Takeda”) and in view of Yang et al. (US 20210037590, henceforth “Yang”).

Regarding claim 1, Takeda teaches a beam recovery method (FIG. 1 is a diagram to show an embodiment of a beam recovery procedure, see [0024].), comprising: 
after a beam failure, performing a beam selection to select a new beam (FIG. 1 in Step S102, due to interruption of radio waves from the base station, the UE cannot detect the PDCCH. Such interruption may occur due to the influence of an obstruction between the UE and the base station, fading, interference, and so on. When certain conditions are satisfied, the UE detects a beam failure. In Step S103, for the sake of beam recovery, the UE initiates search for a new candidate beam to be used for new communication. When the UE detects the beam failure, the UE performs measurement based on preconfigured downlink signal (which may be referred to as DL-RS (Reference Signal) and so on) resources, and identifies one or more desirable new candidate beams. In the case of the present embodiment, one beam is identified as a new candidate beam, see [0025]-[0029]. So after a beam failure, performing a beam selection to select a new beam.); 
(FIG. 1 in Step S104, the UE that has identified the new candidate beam transmits a beam recovery request (BFRQ (Beam Failure Recovery reQuest)). The beam recovery request may be referred to as a beam recovery request signal, a beam failure recovery request signal, and so on. The beam recovery request may be transmitted by using at least one of an uplink control channel (PUCCH (Physical Uplink Control Channel)), a random access channel (PRACH (Physical Random Access Channel)), and a UL grant free PUSCH (Physical Uplink Shared Channel). The beam recovery request includes information of the new candidate beam identified in Step S103. ; and 
receiving control information sent by a base station after sending the indication information (FIG. 1 in Step S105, the base station that has detected the beam recovery request transmits a response signal for the beam recovery request from the UE. The response signal may include reconfiguration information (for example, configuration information of DL-RS resources) related to one or a plurality of beams. For example, the response signal may be transmitted in a UE-common search space for a PDCCH. The UE may determine a transmit beam and/or a receive beam to be used, based on the beam reconfiguration information, see [0033]. This technique is used for receiving control information sent by a base station after sending the indication information.).  
As noted above, Takeda is silent about the aforementioned missing/crossed limitations of: (1) determining a physical random access channel (PRACH) resource corresponding to the selected new beam, and sending indication information on the PRACH resource. However, Yang discloses the missing/crossed limitations comprising: (1) determining a physical random access channel (PRACH) resource corresponding to the selected new beam, and sending indication information on the PRACH resource (FIG. 3 is a flow diagram of a beam failure event handling method. Step 301: in a case that it is configured to transmit the beam failure recovery request by using the contention based PRACH resource used for beam failure recovery request, or indication information is received, or it is determined that no contention-free PRACH resource is configured and a contention based PRACH resource used for beam failure recovery request is configured, or the terminal determines autonomously to transmit the beam failure recovery request by using the contention based PRACH resource used for beam failure recovery request, determining to transmit the beam failure recovery request by using the contention based PRACH resource used for beam failure recovery request. The indication information is used to indicate to the terminal that the beam failure recovery request is to be transmitted by using the contention based PRACH resource used for beam failure recovery request, see [0061]-[0062].)
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Takeda’s method by adding the teachings of Yang in order to make a more effective method by improving the success rate of the beam failure recovery, and completing the beam recovery, see (Yang, [0060].).
Regarding claim 7, Takeda teaches a beam recovery method (FIG. 1 is a diagram to show an embodiment of a beam recovery procedure, see [0024].), comprising: 
receiving indication information sent by a terminal on a physical random access channel (PRACH) resource used for beam recovery (FIG. 1 in Step S104, the UE that has identified the new candidate beam transmits a beam recovery request (BFRQ (Beam Failure Recovery reQuest)). The beam recovery request may be referred to as a beam recovery request signal, a beam failure recovery request signal, and so on. The beam recovery request may be transmitted by using at least one of an uplink control channel (PUCCH (Physical Uplink Control Channel)), a random access channel (PRACH (Physical Random Access Channel)), and a UL grant free PUSCH (Physical Uplink Shared Channel). The beam recovery request includes information of the new candidate beam identified in Step S103. Resources for the beam recovery request may be associated with the new candidate beam. Information of the beam may be ; and 
after receiving the indication information sent by the terminal, (FIG. 1 in Step S105, the base station that has detected the beam recovery request transmits a response signal for the beam recovery request from the UE. The response signal may include reconfiguration information (for example, configuration information of DL-RS resources) related to one or a plurality of beams. For example, the response signal may be transmitted in a UE-common search space for a PDCCH. The UE may determine a transmit beam and/or a receive beam to be used, based on the beam reconfiguration information, see [0033]. In Contention-Based BFR (CB-BFR), the UE may transmit a preamble selected from one or a plurality of preambles (each also referred to as an RA preamble, a random access channel (PRACH (Physical Random Access Channel)), a RACH preamble, and so on) at random. On the other hand, in Contention-Free BFR (CF-BFR), the UE may transmit a preamble that is allocated for the UE in a UE-specific manner by the base station. In CB-BFR, the base station may allocate the same preamble for a plurality of UEs. In CF-BFR, the base station may allocate a preamble individually for a UE, see [0040]. The missing/crossed out limitations will be discussed in view of Yang.).
As noted above, Takeda is silent about the aforementioned missing/crossed limitations of: (1) after receiving the indication information sent by the terminal, determining whether a potential conflict exists in the PRACH resource, and sending control information in a determining whether a potential conflict exists in the PRACH resource, and sending control information in a predetermined manner (FIG. 3 is a flow diagram of a beam failure event handling method. Step 301: in a case that it is configured to transmit the beam failure recovery request by using the contention based PRACH resource used for beam failure recovery request, or indication information is received, or it is determined that no contention-free PRACH resource is configured and a contention based PRACH resource used for beam failure recovery request is configured, or the terminal determines autonomously to transmit the beam failure recovery request by using the contention based PRACH resource used for beam failure recovery request, determining to transmit the beam failure recovery request by using the contention based PRACH resource used for beam failure recovery request. The indication information is used to indicate to the terminal that the beam failure recovery request is to be transmitted by using the contention based PRACH resource used for beam failure recovery request, see [0061]-[0062]. Step 302: determining a second candidate beam; determining a contention based PRACH resource used for beam failure recovery request associated with the second candidate beam based on a second association and a beam identification reference signal carried on the second candidate beam; and determining the contention based PRACH resource used for beam failure recovery request associated with the second candidate beam as the target contention based PRACH resource, see [0067].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Takeda’s method by adding the teachings of Yang in order to make a more effective method by improving the success rate of the beam failure recovery, and completing the beam recovery, see (Yang, [0060].).
Regarding claim 10, Takeda teaches a beam recovery apparatus, disposed on a terminal and comprising (FIG. 1 is a diagram to show an embodiment of a beam recovery procedure, see [0024].): 
a beam selection unit, which is configured to perform a beam selection to select a new beam after a beam failure (FIG. 1 in Step S102, due to interruption of radio waves from the base station, the UE cannot detect the PDCCH. Such interruption may occur due to the influence of an obstruction between the UE and the base station, fading, interference, and so on. When certain conditions are satisfied, the UE detects a beam failure. In Step S103, for the sake of beam recovery, the UE initiates search for a new candidate beam to be used for new communication. When the UE detects the beam failure, the UE performs measurement based on preconfigured downlink signal (which may be referred to as DL-RS (Reference Signal) and so on) resources, and identifies one or more desirable new candidate beams. In the case of the present embodiment, one beam is identified as a new candidate beam, see [0025]-[0029]. So a beam selection unit, which is configured to perform a beam selection to select a new beam after a beam failure.); 
a sending unit, which is configured to (FIG. 1 in Step S104, the UE that has identified the new candidate beam transmits a beam recovery request (BFRQ (Beam Failure Recovery reQuest)). The beam recovery request may be referred to as a beam recovery request signal, a beam failure recovery request signal, and so on. The beam recovery request may be transmitted by using at least one of an uplink control channel (PUCCH (Physical Uplink Control Channel)), a random access channel (PRACH (Physical Random Access Channel)), and a UL grant free PUSCH ; and 
a control information receiving unit, which is configured to receive control information sent by a base station after the indication information is sent (FIG. 1 in Step S105, the base station that has detected the beam recovery request transmits a response signal for the beam recovery request from the UE. The response signal may include reconfiguration information (for example, configuration information of DL-RS resources) related to one or a plurality of beams. For example, the response signal may be transmitted in a UE-common search space for a PDCCH. The UE may determine a transmit beam and/or a receive beam to be used, based on the beam reconfiguration information, see [0033]. This technique is used for receiving control information sent by a base station after sending the indication information.).  
As noted above, Takeda is silent about the aforementioned missing/crossed limitations of: (1) a sending unit, which is configured to determine a physical random access channel (PRACH) resource corresponding to the selected new beam, and send indication information on the PRACH resource. However, Yang discloses the missing/crossed limitations comprising: (1) a sending unit, which is configured to determine a physical random access channel (PRACH) resource corresponding to the selected new beam, and send indication information on the PRACH resource (FIG. 3 is a flow diagram of a beam failure event handling method. Step 301: in a case that it is configured to transmit the beam failure recovery request by using the contention based PRACH resource used for beam failure recovery request, or indication information is received, or it is determined that no contention-free PRACH resource is configured and a contention based PRACH resource used for beam failure recovery request is configured, or the terminal determines autonomously to transmit the beam failure recovery request by using the contention based PRACH resource used for beam failure recovery request, determining to transmit the beam failure recovery request by using the contention based PRACH resource used for beam failure recovery request. The indication information is used to indicate to the terminal that the beam failure recovery request is to be transmitted by using the contention based PRACH resource used for beam failure recovery request, see [0061]-[0062].)
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Takeda’s apparatus by adding the teachings of Yang in order to make a more effective apparatus by improving the success rate of the beam failure recovery, and completing the beam recovery, see (Yang, [0060].).
Regarding claim 11, Takeda and Yang teach all the claim limitations of claim 7 above; and Takeda further teaches a beam recovery apparatus, disposed on a base station and comprising a memory, a processor, and a computer program stored in the memory and executable by the processor, wherein the processor, when executing the computer program, implements processing of the method of claim 7, and the processor comprises (FIG. 9 is a diagram to show a hardware structure of the radio base station and the user terminal according to one embodiment. Physically, the above-described radio base station 10 and user terminals 20 may each be formed as computer apparatus that includes a processor 1001, a memory 1002, a storage 1003, a communication apparatus 1004, an input apparatus 1005, an output apparatus 1006, a bus 1007, and so on. The processor 1001 reads programs (program codes), software : 
an indication information receiving unit, which is configured to receive indication information sent by a terminal on a physical random access channel (PRACH) resource used for beam recovery (FIG. 1 in Step S104, the UE that has identified the new candidate beam transmits a beam recovery request (BFRQ (Beam Failure Recovery reQuest)). The beam recovery request may be referred to as a beam recovery request signal, a beam failure recovery request signal, and so on. The beam recovery request may be transmitted by using at least one of an uplink control channel (PUCCH (Physical Uplink Control Channel)), a random access channel (PRACH (Physical Random Access Channel)), and a UL grant free PUSCH (Physical Uplink Shared Channel). The beam recovery request includes information of the new candidate beam identified in Step S103. Resources for the beam recovery request may be associated with the new candidate beam. Information of the beam may be notified by using a beam index (BI), a port for a certain reference signal, a resource index (for example, a CSI-RS resource indicator (CRI)), and/or the like, see [0030]-[0032]. This technique is used for receiving indication ; and 
a control information sending unit, which is configured to (FIG. 1 in Step S105, the base station that has detected the beam recovery request transmits a response signal for the beam recovery request from the UE. The response signal may include reconfiguration information (for example, configuration information of DL-RS resources) related to one or a plurality of beams. For example, the response signal may be transmitted in a UE-common search space for a PDCCH. The UE may determine a transmit beam and/or a receive beam to be used, based on the beam reconfiguration information, see [0033]. In Contention-Based BFR (CB-BFR), the UE may transmit a preamble selected from one or a plurality of preambles (each also referred to as an RA preamble, a random access channel (PRACH (Physical Random Access Channel)), a RACH preamble, and so on) at random. On the other hand, in Contention-Free BFR (CF-BFR), the UE may transmit a preamble that is allocated for the UE in a UE-specific manner by the base station. In CB-BFR, the base station may allocate the same preamble for a plurality of UEs. In CF-BFR, the base station may allocate a preamble individually for a UE, see [0040]. The missing/crossed out limitations will be discussed in view of Yang.).
As noted above, Takeda is silent about the aforementioned missing/crossed limitations of: (1) a control information sending unit, which is configured to determine whether a potential conflict exists in the PRACH resource after the indication information sent by the terminal is received, and send control information in a predetermined manner. However, Yang discloses the determine whether a potential conflict exists in the PRACH resource after the indication information sent by the terminal is received, and send control information in a predetermined manner (FIG. 3 is a flow diagram of a beam failure event handling method. Step 301: in a case that it is configured to transmit the beam failure recovery request by using the contention based PRACH resource used for beam failure recovery request, or indication information is received, or it is determined that no contention-free PRACH resource is configured and a contention based PRACH resource used for beam failure recovery request is configured, or the terminal determines autonomously to transmit the beam failure recovery request by using the contention based PRACH resource used for beam failure recovery request, determining to transmit the beam failure recovery request by using the contention based PRACH resource used for beam failure recovery request. The indication information is used to indicate to the terminal that the beam failure recovery request is to be transmitted by using the contention based PRACH resource used for beam failure recovery request, see [0061]-[0062]. Step 302: determining a second candidate beam; determining a contention based PRACH resource used for beam failure recovery request associated with the second candidate beam based on a second association and a beam identification reference signal carried on the second candidate beam; and determining the contention based PRACH resource used for beam failure recovery request associated with the second candidate beam as the target contention based PRACH resource, see [0067].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Takeda’s apparatus by adding the teachings of Yang in 
Regarding claim 8, Takeda and Yang teach all the claim limitations of claim 7 above; and Takeda further teaches wherein sending the control information in the predetermined manner comprises at least one of the following: 
in response to determining that the potential conflict exists, sending the control information in a plurality of control resource sets (CORESETs); in response to determining that no potential conflict exists, sending the control information in one CORESET (Examiner’s note: Examiner addressed the fifth option of 5 options.); 
in response to determining that the potential conflict exists, sending the control information in a second control region; in response to determining that no potential conflict exists, sending the control information in a first control region (Examiner’s note: Examiner addressed the fifth option of 5 options.); 
in response to determining that the potential conflict exists, determining a plurality of pieces of downlink control information (DCI) to be sent, scrambling control information by using a plurality of radio network temporary identities (RNTIs) and sending; in response to determining that no potential conflict exists, scrambling DCI by using a cell radio network temporary identity (C-RNTI) (Examiner’s note: Examiner addressed the fifth option of 5 options.); 
in response to determining that the potential conflict exists, determining one piece of DCI to be sent, and scrambling control information by using a plurality of RNTIs and sending the scrambled control information respectively; in response to determining that no potential conflict exists, scrambling DCI by using a C-RNTI (Examiner’s note: Examiner addressed the fifth option of 5 options.); or 
(FIG. 2 is a diagram to show an embodiment of a random access procedure of Contention-Free BFR (CF-BFR). In step S201, the MAC layer of the UE may trigger preamble transmission for a physical layer (which may be referred to as a PHY layer, layer 1, and so on), based on certain conditions. The PHY layer may perform preamble transmission, in accordance with an indication of the MAC layer, see [0097]-[0101]. In step S202, DCI is scrambled with C-RNTI and send to the UE, see [0102]-[0115]. FIG. 3 is a diagram to show an example of a random access procedure of Contention-Based BFR (CB-BFR). In step 310, the MAC layer of the UE may trigger preamble transmission for the PHY layer, based on certain conditions. The PHY layer may perform preamble transmission, in accordance with an indication of the MAC layer. In step 302, DCI is scrambled with RA-RNTI and send to the UE. The RA-RNTI may be determined based on PRACH resources, [0117]-[0123]. So, in response to determining that the potential conflict exists, determining one piece of DCI to be sent, and scrambling control information by using an RNTI and sending the scrambled control information, wherein the RNTI is an RNTI corresponding to a resource used for reporting by a user equipment (UE); in response to determining that no potential conflict exists, scrambling DCI by using a C-RNTI.).
in response to determining that the potential conflict exists, determining one piece of DCI to be sent, and scrambling control information by using an RNTI and sending the scrambled control information, wherein the RNTI is an RNTI corresponding to a resource used for reporting by a user equipment (UE). However, Yang discloses the missing/crossed limitations comprising: (1) in response to determining that the potential conflict exists, determining one piece of DCI to be sent, and scrambling control information by using an RNTI and sending the scrambled control information, wherein the RNTI is an RNTI corresponding to a resource used for reporting by a user equipment (UE) (FIG. 1 is a flow diagram of a beam failure event handling method applied to a terminal according to an embodiment of the present disclosure. Step 101: if it is determined to transmit a beam failure recovery request by using a contention based PRACH resource used for beam failure recovery request, selecting a target contention based PRACH resource from contention based PRACH resources used for beam failure recovery request, see [0027]-[0029].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Takeda’s method by adding the teachings of Yang in order to make a more effective method by improving the success rate of the beam failure recovery, and completing the beam recovery, see (Yang, [0060].).
Regarding claim 2, Takeda and Yang teach all the claim limitations of claim 1 above; and Takeda further teaches wherein receiving the control information sent by the base station in at least one of following manners: 
determining whether a potential conflict exists in the PRACH resource; in response to determining that the potential conflict exists, receiving the control information in a plurality of control resource sets (CORESETs); in response to determining that no potential conflict exists, receiving the control information in one CORESET (Examiner’s note: Examiner addressed the fifth option of 5 options.); 
determining whether a potential conflict exists in the PRACH resource; in response to determining that the potential conflict exists, receiving  the control information in a second control region; in response to determining that no potential conflict exists, receiving, by a terminal, the control informationin a first control region (Examiner’s note: Examiner addressed the fifth option of 5 options.); 
determining whether a potential conflict exists in the PRACH resource; in response to determining that the potential conflict exists, determining a plurality of pieces of downlink control information (DCI) to be sent, and performing receiving and descrambling by using a plurality of radio network temporary identities (RNTIs) respectively; in response to determining that no potential conflict exists, descrambling DCI by using a cell radio network temporary identity (C- RNTI) (Examiner’s note: Examiner addressed the fifth option of 5 options.); 
determining whether a potential conflict exists in the PRACH resource; in response to determining that the potential conflict exists, determining one piece of DCI to be sent, and performing receiving respectively and descrambling by using a plurality of RNTIs; in response to determining that no potential conflict exists, descrambling DCI by using a C-RNTI (Examiner’s note: Examiner addressed the fifth option of 5 options.); or 
response to determining that no potential conflict exists, descrambling DCI by using a C-RNTI (FIG. 2 is a diagram to show an embodiment of a random access procedure of Contention-Free BFR (CF-BFR). In step S201, the MAC layer of the UE may trigger preamble transmission for a physical layer (which may be referred to as a PHY layer, layer 1, and so on), based on certain conditions. The PHY layer may perform preamble transmission, in accordance with an indication of the MAC layer, see [0097]-[0101]. In step S202, DCI is scrambled with C-RNTI and send to the UE, see [0102]-[0115]. FIG. 3 is a diagram to show an example of a random access procedure of Contention-Based BFR (CB-BFR). In step 310, the MAC layer of the UE may trigger preamble transmission for the PHY layer, based on certain conditions. The PHY layer may perform preamble transmission, in accordance with an indication of the MAC layer. In step 302, DCI is scrambled with RA-RNTI and send to the UE. The RA-RNTI may be determined based on PRACH resources, [0117]-[0123]. The missing/crossed out limitations will be discussed in view of Yang.).
As noted above, Takeda is silent about the aforementioned missing/crossed limitations of: (1) determining whether a potential conflict exists in the PRACH resource. However, Yang discloses the missing/crossed limitations comprising: (1) determining whether a potential conflict exists in the PRACH resource (FIG. 1 is a flow diagram of a beam failure event handling method applied to a terminal according to an embodiment of the present disclosure. Step 101: if it is determined to transmit a beam failure recovery request by using a contention based PRACH resource used for beam failure recovery request, selecting a target contention based PRACH resource from contention based PRACH resources used for beam failure recovery request, see [0027]-[0029].).

Regarding claim 3, Takeda and Yang teach all the claim limitations of claim 2 above; and Takeda further teaches wherein determining whether the potential conflict exists in the PRACH resource comprises: 
determining whether the PRACH resource corresponding to the selected beam is at least one of a PRACH resource configured to another terminal for a random access, or a PRACH resource configured to another terminal for beam recovery (FIG. 1 is a diagram to show an embodiment of a beam recovery procedure. In Step S104, the UE that has identified the new candidate beam transmits a beam recovery request (BFRQ (Beam Failure Recovery reQuest)). The beam recovery request may be referred to as a beam recovery request signal, a beam failure recovery request signal, and so on. The beam recovery request may be transmitted by using at least one of an uplink control channel (PUCCH (Physical Uplink Control Channel)), a random access channel (PRACH (Physical Random Access Channel)), and a UL grant free PUSCH (Physical Uplink Shared Channel). The beam recovery request includes information of the new candidate beam identified in Step S103. Resources for the beam recovery request may be associated with the new candidate beam. Information of the beam may be notified by using a beam index (BI), a port for a certain reference signal, a resource index (for example, a CSI-RS resource indicator (CRI)), and/or the like, see [0030]-[0032]. In either case of CB-BFR or CF-BFR, information related to PRACH resources (RA preamble) may be notified by using higher layer signaling (RRC signaling and so on), for example. For example, the information may ; 
in response to determining that the PRACH resource corresponding to the selected beam is at least one of: 
the PRACH resource configured for another terminal for a random access, or the PRACH resource configured for another terminal for beam recovery,  (FIG. 1 in Step S104, the UE that has identified the new candidate beam transmits a beam recovery request (BFRQ (Beam Failure Recovery reQuest)). The beam recovery request may be referred to as a beam recovery request signal, a beam failure recovery request signal, and so on. The beam recovery request may be transmitted by using at least one of an uplink control channel (PUCCH (Physical Uplink Control Channel)), a random access channel (PRACH (Physical Random Access Channel)), and a UL grant free PUSCH (Physical Uplink Shared Channel), see [0030]-[0032]. In CB-BFR (Contention-Based BFR), the UE  transmits a preamble selected from one or a plurality of preambles (each also referred to as an RA preamble, a random access channel (PRACH (Physical Random Access Channel)), a RACH preamble, and so on) at random, see [0040]. FIG. 3 is a diagram to show an example of a random access procedure of Contention-Based BFR (CB-BFR). In step 310, the MAC layer of the UE may trigger preamble transmission for the PHY layer, based on certain conditions. The PHY layer may perform preamble transmission, in accordance with an indication of the MAC layer. In step 302, DCI is scrambled with RA-RNTI and send to the UE. The RA-RNTI may be determined based on PRACH resources, [0117]-[0123]. The missing/crossed out limitations will be discussed in view of Yang.);
in response to determining that the PRACH resource corresponding to the selected beam is neither the PRACH resource configured to another terminal for a random access, nor the PRACH resource configured to another terminal for beam recovery, determining that no potential conflict exists (Examiner’s note: Examiner addressed the first option of 2 options.).
 As noted above, Takeda is silent about the aforementioned missing/crossed limitations of: (1) determining that the potential conflict exists. However, Yang discloses the missing/crossed limitations comprising: (1) determining that the potential conflict exists (FIG. 1 is a flow diagram of a beam failure event handling method applied to a terminal according to an embodiment of the present disclosure. Step 101: if it is determined to transmit a beam failure recovery request by using a contention based PRACH resource used for beam failure recovery request, selecting a target contention based PRACH resource from contention based PRACH resources used for beam failure recovery request, see [0027]-[0029].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Takeda’s method by adding the teachings of Yang in order to make a more effective method by improving the success rate of the beam failure recovery, and completing the beam recovery, see (Yang, [0060].).
Regarding claim 12, Takeda and Yang teach all the claim limitations of claim 1 above; and Takeda further teaches a device, comprising a memory, a processor, and a computer program stored in the memory and executable by the processor, wherein the processor, when executing the computer program, implements processing of the method of claim 1 (FIG. 9 is a diagram to show a hardware structure of the radio base station and the user terminal according to one embodiment. Physically, the above-described radio base station 10 and user 
Regarding claim 13, Takeda and Yang teach all the claim limitations of claim 1 above; and Takeda further teaches a computer-readable storage medium, which is configured to store a computer program, wherein the computer program, when executed by a processor, implements processing of the method of claim 1 (FIG. 9 is a diagram to show a hardware structure of the radio base station and the user terminal according to one embodiment. Physically, the above-described radio base station 10 and user terminals 20 may each be formed as computer apparatus that includes a processor 1001, a memory 1002, a storage 1003, a communication apparatus 1004, an input apparatus 1005, an output apparatus 1006, a bus 1007, and so on. The processor 1001 reads programs (program codes), software modules, data, and so on from the storage 1003 and/or the communication apparatus 1004, into the memory 1002, and executes various processes according to these. As for the programs, programs to allow computers 
Regarding claim 14, Takeda and Yang teach all the claim limitations of claim 1 above; and Takeda further teaches a computer-readable storage medium, which is configured to store a computer program, wherein the computer program, when executed by a processor, implements processing of the method of  claim 7 (FIG. 9 is a diagram to show a hardware structure of the radio base station and the user terminal according to one embodiment. Physically, the above-described radio base station 10 and user terminals 20 may each be formed as computer apparatus that includes a processor 1001, a memory 1002, a storage 1003, a communication apparatus 1004, an input apparatus 1005, an output apparatus 1006, a bus 1007, and so on. The processor 1001 reads programs (program codes), software modules, data, and so on from the storage 1003 and/or the communication apparatus 1004, into the memory 1002, and executes various processes according to these. As for the programs, programs to allow computers to execute at least part of the operations of the above-described embodiments are used. For example, the control section 401 of each user terminal 20 may be implemented by control .
Claims 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 20210084507, henceforth “Takeda”) in view of Yang et al. (US 20210037590, henceforth “Yang”) and further in view of JO et al. (US 20200008180, henceforth “JO”).
Regarding claim 4, Takeda and Yang teach all the claim limitations of claim 1 above; and Takeda further teaches wherein receiving the control information sent by the base station in at least one of following manners: 
(The missing/crossed out limitations will be discussed in view of JO.); or 
descrambling the control information by using at least two scrambling codes (Examiner’s note: Examiner addressed the first option of 2 options.).
 As noted above, Takeda is silent about the aforementioned missing/crossed limitations of: (1) performing a blind detection on the control information in at least two CORESETs. However, JO discloses the missing/crossed limitations comprising: (1) performing a blind detection on the control information in at least two CORESETs (A UE is capable of acquiring DCI by performing blind decoding on two CORESETs, PDCCH candidates of a hierarchical 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Takeda’s method by adding the teachings of JO in order to make a more effective method by developing toward CA for efficient use of more frequency bands, multiple antennas for increasing a data capacity within a limited frequency, and coordinated multi-point, see (JO, [0080].).
Regarding claim 5, Takeda and Yang teach all the claim limitations of claim 4 above; and Takeda further teaches after receiving the control information sent by the base station, further comprising: after detecting the control information correctly, performing a corresponding uplink response according to the detected control information (FIG. 1 in Step S105, the base station that has detected the beam recovery request transmits a response signal for the beam recovery request from the UE. The response signal may include reconfiguration information related to one or a plurality of beams. For example, the response signal may be transmitted in a UE-common search space for a PDCCH. The UE may determine a transmit beam and/or a receive beam to be used, based on the beam reconfiguration information. In Step S106, the UE may transmit a message to the base station, indicating that beam reconfiguration has been completed. For example, the message may be transmitted on a PUCCH, or may be transmitted on a PUSCH, see [0033]-[0034]. So, after detecting the control information correctly, performing a corresponding uplink response according to the detected control information.).
Claims 6, 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 20210084507, henceforth “Takeda”) in view of Yang et al. (US 20210037590, henceforth “Yang”) and further in view of Zhang et al. (US 20200059285, henceforth “Zhang”).
Regarding claim 6, Takeda and Yang teach all the claim limitations of claim 1 above; and Takeda further teaches after receiving the control information sent by the base station, further comprising: 
The missing/crossed out limitations will be discussed in view of Zhang.); or 
in a case where the control information is descrambled through a plurality of types of RNTIs, determining whether to further report UE identification indication information according to an RNTI type corresponding to successfully detected DCI (Examiner’s note: Examiner addressed the first option of 3 options.); or 
in a case where the control information is detected in a plurality of CORESETs, determining whether to further report UE identification indication information according to a CORESET corresponding to successfully detected DCI (Examiner’s note: Examiner addressed the first option of 3 options.).
As noted above, Takeda is silent about the aforementioned missing/crossed limitations of: (1) determining whether to report UE identification indication information according to whether a potential conflict exists in the PRACH resource; wherein in a case where the potential conflict exists, the UE identification indication information is reported. However, Zhang discloses the missing/crossed limitations comprising: (1) determining whether to report UE identification indication information according to whether a potential conflict exists in the PRACH resource; wherein in a case where the potential conflict exists, the UE identification indication information is reported (FIG. 3 shows an example beam failure handling process 300 according to some embodiments of the disclosure. In option B, a contention-based beam recovery process can be performed to obtain a new control beam for replacing the failed control beams. For example, no dedicated PRACH preambles are configured. The UE 120 uses one of a set of PRACH preambles shared among multiple UEs to perform a contention-based random access process to set up a beam pair link, see [0059]. The UE 120 can perform the contention-based random access process using one of these PRACH transmission resources for indication of the new beam. In one example of the random access process, the UE 120 sends a first message to the BS 110 using an existing uplink beam pair link. The BS 110 can accordingly learn the new beam from the PRACH preamble carried in the first message. The BS 110 replies a second message to the UE 120 indicating a timing advance over the new beam. The UE 120 sends a third message along with an identity of the UE 120 to the BS 110 with an adjusted timing. Additionally, a purpose of beam recovery can be conveyed to the BS 110 during transmission of the third message. As a result, the BS 110 can learn which UE is requesting a connection of a beam pair link. The BS 110 can subsequently transmit a fourth message over the new beam informing the UE 120 the contention has been solved. The UE 120 then starts to monitor the new beam for reception of PDCCHs, see [0061]-[0062].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Takeda’s method by adding the teachings of Zhang in order to make a more effective method by providing multiple beam failure recovery mechanisms to locate new control beams such that the UE can recover from the beam failure, see (Zhang, [0035].).
Regarding claim 9, Takeda and Yang teach all the claim limitations of claim 7 above; and Takeda further teaches after sending the control information in the predetermined manner, further comprising:
 (The missing/crossed out limitations will be discussed in view of Zhang.).
As noted above, Takeda is silent about the aforementioned missing/crossed limitations of: (1) receiving UE identification indication information reported by the terminal. However, Zhang discloses the missing/crossed limitations comprising: (1) receiving UE identification indication information reported by the terminal (FIG. 3 shows an example beam failure handling process 300 according to some embodiments of the disclosure. In option B, a contention-based beam recovery process can be performed to obtain a new control beam for replacing the failed control beams. For example, no dedicated PRACH preambles are configured. The UE 120 uses one of a set of PRACH preambles shared among multiple UEs to perform a contention-based random access process to set up a beam pair link, see [0059]. The UE 120 sends a third message along with an identity of the UE 120 to the BS 110 with an adjusted timing. Additionally, a purpose of beam recovery can be conveyed to the BS 110 during transmission of the third message. As a result, the BS 110 can learn which UE is requesting a connection of a beam pair link. The BS 110 can subsequently transmit a fourth message over the new beam informing the UE 120 the contention has been solved. The UE 120 then starts to monitor the new beam for reception of PDCCHs, see [0061]-[0062].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Takeda’s method by adding the teachings of Zhang in order to make a more effective method by providing multiple beam failure recovery mechanisms 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number is (313)446-6560.  The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY MUI/Primary Examiner, Art Unit 2464